DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 2 each drawing should have its own figure number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100a,20,22,24,.46,48  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 801.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concentered energy beam/s source at the cutting head as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the term "when". The use of the term "when" renders the claim indefinite because "when" indicates that the respective limitation is not required. Therefore, it is not possible for the examiner to determine the metes and bounds of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5-6,9-13,16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jeffryes et al. 20140027178.
Referring to claim 1, Jeffryes discloses (see fig. 10) an apparatus comprising: a cutting head (910), a concentrated energy beam/s (see paragraph 0058, laser energy output) disposed at the cutting head; a drill pipe ( see paragraph 0062, drill pipe is located about element 900) coupled to the cutting head; and wherein: the drill pipe is advanced down a borehole ( when hole is being drill).  
Referring to claims 2 and 17, Jeffryes discloses a method for drilling comprising: cutting at least one type of material  with at least one concentrated energy beam ( laser energy output, paragraph 0061) that is a laser beam  disposed at a cutting head (910, see paragraph 0062); advancing a drill pipe coupled to the cutting head down a borehole (see paragraph 0062, while drilling the hole).
Referring to claims 5 and 12, Jeffryes discloses (see fig. 5)  the concentrated energy beam/s ( at 50) comprises at least one laser beam (see paragraph 0033); and the apparatus provides an engulfing fluid flow ( at 60) to protect an exit surface of the concentrated energy beam/s (see paragraph 0037, drilling fluid is conducted through passages 60).
Referring to claim 6, Jeffryes discloses the concentrated energy beam/s ( at 50) is disposed in at least one location of: an inside or a perimeter of the cutting head.
Referring to claim 9, Jeffryes discloses at least one standoff prong ( protective element 933, see paragraph 0066) coupled to the cutting head to provide at least one benefit of: prevent an exit surface/s of an optical fiber from contacting a working surface of a material being drilled and to protect the exit surface from contamination from being too close to the working surface and for STI-114-USPage 3 of 822-0223dmaintaining a beneficial spot size and a beneficial distance to the working surface.
Referring to claim 10, Jeffryes discloses at least one optical fiber (906, see paragraph 0058)  for operating at least one of a straight ahead exit, a cut-off exit, or an outward operations exit.
Referring to claim 11, Jeffryes discloses at least one mirror ( see paragraph 0063, optical element lenses) disposed in the cutting head to direct the concentrated energy beam/s inward to a core or outward to the borehole.
Referring to claim 13, Jeffryes discloses  the cutting operation occurs in at least one location of an inside (see fig. 10, at 915) or a perimeter of the cutting head (see figure 5, at wave guides 50 located on perimeter of drill bit).
Referring to claim 16, Jeffryes discloses providing fluid pressure to a bottom of a drill hole using at least one wall of the drill pipe as a hollow pressure channel ( at 60) for at least one purpose of aiding core recovery or to provide an engulfing fluid flow to the concentrated energy beam disposed at the cutting head (see paragraph 0037).
Referring to claim 18, Jeffryes discloses drilling a hole in a target with the concentrated energy beam ( at 50); transporting the at least one type of material removed from the target back through at least one of an annulus, an inside or an outside of the drill pipe via a fluid flow ( see paragraph 0037, drilling fluid exiting at 60 will flow cutting to annulus away from drill bit).
Referring to claim 19, Jeffryes discloses a system for drilling a borehole in a target, the system comprising: a cutting head (910); a concentrated energy beam/s source (903) disposed at the cutting head (see paragraph 0062); a concentrated energy beam/s (see paragraph 0058, laser energy output) coupled to the concentrated energy beam/s source and disposed at the cutting head; a drill pipe coupled to the cutting head ( see paragraph 0062, drill pipe is located about element 900); and wherein: the drill pipe is advanced down the borehole ( when the borehole is being drilled).
Referring to claim 20, Jeffryes discloses at least one optical fiber (906); and wherein: the at least one optical fiber optically couples the concentrated energy beam/s source the concentrated energy beam source is a laser (see paragraph 0058).


Claim(s) 1-2,5-8,10,12,13,16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bozso et al. 20140231147.
Referring to claim 1, Bozso discloses (see fig. 10) an apparatus comprising: a cutting head (51), a concentrated energy beam/s (from optical elements 45, laser light, see paragraph 0045) disposed at the cutting head; a drill pipe ( 34) coupled to the cutting head; and wherein: the drill pipe is advanced down a borehole ( see paragraph 0050, element 34 is advanced as bore is extended).  
Referring to claims 2 and 17, Bozso discloses a method for drilling comprising: cutting at least one type of material  with at least one concentrated energy beam ( laser light, paragraph 0045) that is a laser beam  disposed at a cutting head (51); advancing a drill pipe coupled to the cutting head down a borehole (see paragraph 0050, element 34 is advanced as bore is extended).
Referring to claims 5 and 12, Bozso discloses   the concentrated energy beam/s ( laser light) comprises at least one laser beam (see paragraph 0045); and the apparatus provides an engulfing fluid flow ( at 46) to protect an exit surface of the concentrated energy beam/s (see paragraph 0049, drilling fluid is conducted through passages 46).
Referring to claim 6, Bozso discloses the concentrated energy beam/s ( at 45) is disposed in at least one location of: a perimeter of the cutting head (see fig. 4, at 50).
Referring to claim 7, as best understood by the examiner, Bozso discloses the drill pipe (34) is non-circular when unzippered to at least a semi-flat state for at least one of rolling or storage of the drill pipe ( the drill pipe 34 is capable of being unzippered to be non circular). 
Referring to claim 8, Bozso discloses a laser fiber (47) for directing the concentrated energy beam/s; and wherein: the laser fiber is flexible to allow an exit surface to move in the cutting head.
Referring to claim 10, Bozso discloses at least one optical fiber (47)  for operating at least one of a straight ahead exit, a cut-off exit, or an outward operations exit.
Referring to claim 13, Bozso discloses  the cutting operation occurs in or a perimeter of the cutting head (see figure 4, at 45 located on perimeter of drill head).
Referring to claim 16, Bozso discloses providing fluid pressure to a bottom of a drill hole using at least one wall of the drill pipe as a hollow pressure channel ( at 46) for at least one purpose of aiding core recovery or to provide an engulfing fluid flow to the concentrated energy beam disposed at the cutting head (see paragraph 0049).
Referring to claim 18, Bozso discloses drilling a hole in a target with the concentrated energy beam ( at 45); transporting the at least one type of material removed from the target back through an inside  of the drill pipe ( at 66) via a fluid flow ( see paragraph 0049).


Claim(s) 1-2, 14, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smolka 20110168443.
Referring to claim 1, Smolka discloses an apparatus comprising: a cutting head (ring to carry heat generating elements, see paragraph 0011), a concentrated energy beam/s (see paragraph 0011, rock can be cut by heat from laser) disposed at the cutting head; a drill pipe ( see paragraph 0049, ring is attached to pipe) coupled to the cutting head; and wherein: the drill pipe is advanced down a borehole ( pipe will advance as hole is drilled).  
Referring to claims 2 and 17, Smolka  discloses a method for drilling comprising: cutting at least one type of material  with at least one concentrated energy beam ( see paragraph 0011, drilling can be done with heat by laser) that is a laser beam  disposed at a cutting head (ring with heat generating elements); advancing a drill pipe coupled to the cutting head down a borehole (see paragraph 0049, pipe will advance as hole is drilled).
Referring to claim 14, Smolka discloses creating a core sample or drilling the borehole by only removing material in a target at a perimeter of the cutting head ( see paragraph 0039, only outer ring is cut and not the whole diameter to have a core).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bozso et al. 20140231147 in view of Deible 20110036593.
Referring to claim 15,  Bozso does not disclose unzippering the drill pipe to be non-circular. Deible teaches is known to have pipe unzippered to store on a reel (see paragraph 0048 band 24 is stored flat on reel that has zipper or slide fastening device to join both ends).  As it would be easier to store the pipe on the reel in a flat state, it would be obvious before the effective filing date to modify the method disclosed by Bozso to  unzipper the drill pipe to be non circular in view of the teachings of Deible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braga 20160153240 and Keenan 3871485  both laser beans disposed at a cutting head.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672